                Case 3:18-cv-07728-RS Document 24 Filed 07/10/20 Page 1 of 3




 1    RICHARD MAC BRIDE, SB# 199695
      LAW OFFICES OF RICHARD A. MAC BRIDE
 2    865 Marina Bay Parkway, Suite 43
 3    RICHMOND, CA 94804
      Phone 415-730-6289
 4    Fax 510-439-2786
      Attorney for Plaintiff Richard Sepulveda
 5
 6                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 7   _____________________________________
                                            ) Case Number 18-7728 RS
 8                                          )
     Richard Sepulveda,
                                            )
 9                                          )
                     Plaintiff,             )
10   Vs.                                    ) STIPULATION OF DISMISSAL
                                            ) WITH PREJUDICE AND ORDER
11                                          )
     Mohamed Algazali, et al.,              )
12                                          )
                        Defendants.         )
13                                          )
                                            )
14
     Plaintiff Richard Sepulveda, and defendants Mohamed Algazali and Gamal Abdo Kobaree and
15
     Amin Mosed (together, “Defendants”) by and through their respective attorneys of record (attorney
16
     for plaintiff is Richard A. Mac Bride; attorney for Defendants is Matthew J. Webb), hereby
17
     stipulate as follows:
18
        1. Plaintiff entered into a written Settlement Agreement and General Release in this matter
19
            whereby he deemed resolved all claims and agreed to the dismissal of the above-captioned
20
            action with prejudice with regard to all Defendants, all parties to bear their own respective
21
            attorney fees and costs.
22
        2. This written settlement agreement was entered into by Plaintiff and Defendants.
23
        3. The terms of the Settlement Agreement having been fulfilled, accordingly, the Parties
24
            signing this stipulation jointly request that the Court dismiss this action with prejudice with
25
            respect to all parties.
26
27
     Law Offices of Richard A. Mac Bride – By: Richard A. Mac Bride /s/ Richard A. Mac Bride
28
     Attorney for Plaintiff Richard Sepulveda                                                    6/30/2020

                                                       1
               Case 3:18-cv-07728-RS Document 24 Filed 07/10/20 Page 2 of 3




 1   Law Offices of Matthew J. Webb – By: Matthew J. Webb /s/ Matthew J. Webb
 2   Attorney for Defendants Mohamed Algazali, Gamal Abdo Kobaree and Amin Mosed                6/30/2020
 3
 4
 5                                        FILER’S ATTESTATION
 6
 7   Pursuant to General Order 45, Section X(B), I hereby attest that on June 30, 2020, I, Richard A.
 8   Mac Bride, the attorney of record for plaintiff herein, received the concurrence of attorney
 9   Matthew J. Webb, in the filing of this document.
10
11   /s/ Richard A. Mac Bride
12   Richard A. Mac Bride
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                        2
               Case 3:18-cv-07728-RS Document 24 Filed 07/10/20 Page 3 of 3




 1
 2
 3
 4
 5                                         ORDER
 6
 7   Having considered the signatory parties’ Stipulation of Dismissal with Prejudice, and for good
 8   cause appearing, it is hereby ORDERED:
 9      1. That the action entitled Sepulveda v. Algazali, et al., Case No. C-18-7728 RS, is dismissed
10          with prejudice with respect to all parties, with each party to bear his own attorney’s fees and
11          costs.
12
13          July 10, 2020
     Date: ___________________                                    ________________________________
14                                                                Richard Seeborg
15                                                                United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       3
